Case: 12-20260       Document: 00512170015         Page: 1     Date Filed: 03/11/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 11, 2013

                                       No. 12-20260                        Lyle W. Cayce
                                                                                Clerk

DOUGLAS FREULER, derivatively on behalf of Parker Drilling Company,

                                                  Plaintiff-Appellant
v.

ROBERT L. PARKER, JR.; ROBERT L. PARKER; JOHN W. GIBSON;
ROGER B. PLANK; R. RUDOLPH REINFRANK; ROBERT E. MCKEE, III;
GEORGE J. DONNELLY; ROBERT W. GOLDMAN; GARY R. KING; DAVID
C. MANNON; JAMES W. WHALEN; W. KIRK BRASSFIELD; LYNN G.
CULLOM; PARKER DRILLING COMPANY, a Delaware Corporation,

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-cv-03148


Before JONES, BARKSDALE, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5th CIR. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.